IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,744-01


EX PARTE ANAIS ESPINOSA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A14705-0211
IN THE 64TH JUDICIAL DISTRICT COURT FROM HALE COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant originally pleaded guilty to forgery
and was given deferred adjudication community supervision.  She was later adjudicated guilty and
sentenced to eighteen months' state jail imprisonment. 
	On November 8, 2011, an order designating issues was signed by the trial court .  The trial
court also signed an order setting this matter for a hearing to be conducted on November 8, 2011. 
The habeas record has been forwarded to this Court prematurely. We remand this application to Hale
County to allow the trial judge to conduct any necessary hearing, complete an evidentiary
investigation and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: December 7, 2011
Do not publish